DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.
 
Applicant’s Response to Final Office Action
Applicants response dated 09 February 2022 to the Final Office Action dated 11 August 2021 is acknowledged.  
Amended claims, dated 09 February 2022 have been entered into the record.

Status of the Claims
Claims 1-2, 4, 10-11, 18, 23, 26, 29, 70-72, 116-119, 121-122, 125-126, 129, 132-134, 141-143 and 148 are allowed. 
Claims 3, 5-9, 12-17, 19-22, 24-25, 27-28, 30-69, 73-115, 120, 123-124, 127-128, 130-131, 135-140 and 144-147 were cancelled by the Applicant.
Examiner’s Response
The objections and rejections set forth in the final office action are overcome for the reasons stated in Applicant’s response.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The presently claimed invention is directed to (i) novel compounds according to formula (I) per independent claims 1 and 148; (ii) compositions comprising the novel compounds according to formula (I) per independent claim 121 and (iii) methods of use of compounds according to formula (I) per independent claims 122, 125 and 141.  
The compounds required by the composition of independent claim 121 are the same scope as those set forth in independent claim 1.  The compounds of independent claim 148 are a subset of those of independent claim 1.  Each of independent claims 1, 121 and 148 excludes from scope the same list of compounds which are Compound Nos. 1x-83x in Table 1X of the specification.  The proviso statement excludes from scope a number of compounds disclosed in the prior art only as “Chemical Library” type compounds in database records, such as RN 894535-99-0 cited in the previous office action.  The database records teach no particular utility and provide no reason to modify the chemical structure of any of the excluded compounds in such a way as to obtain any structurally related claimed compound and/or composition.
The methods of use set forth in independent claims 122, 125 and 141 require a compound according to the same formula (I) as independent claim 1, but the scope of the compound used in the method differs, since Compound Nos. 1x-83x in Table 1X are 
The closest prior art and the non-obvious differences from the subject matter set forth in the independent claims was previously described at pages 12-15 of the non-final office action dated 08 January 2021.  The present claims are allowable over the prior art for at least these same reasons.

Conclusion
	Claims 1-2, 4, 10-11, 18, 23, 26, 29, 70-72, 116-119, 121-122, 125-126, 129, 132-134, 141-143 and 148 (renumbered claims 1-28) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625